Case 2:14-cv-01954-WJM-MF Document 106 Filed 12/22/20 Page 1 of 3 PageID: 559




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 JOSEPH ARUANNO,                                          Civ. No. 2:14-1954 (WJM)

                Plaintiff,
                                                                   OPINION
         v.

 STEVEN JOHNSON, et al.,

                Defendants.


WILLIAM J. MARTINI, U.S.D.J.:
       THIS MATTER comes before the Court upon the Report and Recommendation of
Magistrate Judge Mark Falk, to which Plaintiff objects. ECF No. 102 & 104. Defendants
Steven Johnson and Gary Lanigan filed a motion to dismiss for failure to comply with a
discovery order. ECF No. 96. Plaintiff filed an opposition. ECF No. 98. Judge Falk
issued a Report and Recommendation, which, for the reasons set forth below, the Court
ADOPTS in full.
   I.         BACKGROUND
       Plaintiff Aruanno is a civilly committed detainee under New Jersey’s Sexually
Violent Predator Act, N.J. Stat. Ann. § 30:4-27.24 and is housed at the Special Treatment
Unit (“STU”). Compl. 3-4, ECF No. 1; Am. Compl. 1, ECF 4. Plaintiff filed a complaint
against Steven Johnson, Superintendent of the STU and Gary Lanigan, Commissioner of
the New Jersey Department of Corrections, alleging that Defendants failed to protect him
from an assault by another STU resident. Compl. 4-6. Plaintiff seeks damages and
injunctive relief. Id. 7.
       Plaintiff’s failure to comply with his discovery obligations are described more fully
in Judge Falk’s Report and Recommendation. ECF No. 102, 2-6. To summarize:
        (1) Plaintiff failed to respond to Defendants’ December 11, 2018 requests for
            production of documents and first set of interrogatories;
        (2) Plaintiff responded on March 21, 2019 with incomplete responses, including a
            refusal to reveal the identity of the resident who allegedly assaulted him;
        (3) Plaintiff failed to respond Defendants’ June 11, 2019 requests, which were
            renewed on July 15, 2019;
        (4) On August 25, 2019, following a Court Order, Plaintiff responded to
Case 2:14-cv-01954-WJM-MF Document 106 Filed 12/22/20 Page 2 of 3 PageID: 560




             Defendants’ renewed requests with virtually identical responses to his first set
             of answers;
         (5) On April 23, 2020, the Court granted Defendants’ motion to compel, and
             specifically ordered that Plaintiff reveal the full name of the STU resident who
             allegedly assaulted him;
         (6) Plaintiff has not provided any new or supplemental responses to their discovery
             requests despite the Court’s April 23, 2020 Order and Defendants’ attempts on
             May 7, May 12, and May 29, 2020 to secure compliance.
        Defendants thereafter filed their motion to dismiss for failure to comply with this
Court’s discovery orders. ECF No. 96. Plaintiff filed an objection to Defendant’s motion
to dismiss, ECF No. 97, and an opposition, ECF No. 98. Judge Falk issued his Report and
Recommendation on November 2, 2020. ECF No. 102. Plaintiff filed his opposition to
Judge Falk’s Report and Recommendation on November 18, 2020. ECF No. 104. Plaintiff
filed a motion for recusal on December 4, 2020.
   II.      LEGAL STANDARD
        The Federal Rules of Civil Procedure authorize courts to impose sanctions for
failure to respond to discovery and failure to comply with court orders. See Fed. R. Civ.
P. 37(b)(2), 41(b). Dismissal may be an appropriate penalty in either instance. Id. The
Court employs its sound discretion in determining what sanctions to impose. See Bowers
v. Nat’l Coll. Athletic Assoc., 475 F.3d 524, 538 (3d Cir. 2007) (citing Nat’l Hockey League
v. Metro. Hockey Club, 427 U.S. 639 (1976) (per curiam)). In Poulis v. State Farm Fire
& Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984) the Third Circuit identified six factors
for courts to balance when deciding whether to impose the sanction of dismissal. The
Poulis factors are: (1) the extent of the party’s personal responsibility; (2) the prejudice to
the adversary caused by the failure to meet scheduling orders and respond to discovery; (3)
the history of noncompliance; (4) whether the conduct of the party or the attorney was
wilful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which entails
an analysis of alternative sanctions, and (6) the meritoriousness of the claim or defense.
Poulis, 747 F.2d at 868. No single Poulis factor is determinative and dismissal may be
appropriate even if some of the factors are not met. See Mindek v. Rigaitti, 964 F.2d 1369,
1373 (3d Cir. 1992); Hicks v. Feeney, 850 F.2d 152, 156 (3d Cir. 1988). Where a party
makes adjudication of a matter impossible, Poulis balancing is unnecessary. See, e.g.,
Seberell ex rel. Seberell v. Philadelphia Police Dept., 159 Fed. Appx. 371, 373-74 (3d Cir.
2005) (party’s conduct makes adjudication impossible).
   III.     DISCUSSION
            A. Defendants’ Motion to Dismiss
       The Court finds that Judge Falk issued a thorough, comprehensive, and well-
reasoned Report and Recommendation. Judge Falk found that Plaintiff, having filed more
than 20 cases in this district, is not unfamiliar with federal court litigation, that he failed to
provide responses to discovery requests despite Court Orders, and as a result, is personally

                                                2
Case 2:14-cv-01954-WJM-MF Document 106 Filed 12/22/20 Page 3 of 3 PageID: 561




responsible. Judge Falk found that the Defendants were prejudiced by Plaintiff’s non-
compliance, Defendants having expended resources attempted to litigate this case since its
inception over six years ago. Judge Falk concluded that this non-compliance was dilatory.
Judge Falk concluded that while Plaintiff may not have proceeded in bad faith, his non-
compliance was willful. Judge Falk concluded that no lesser sanction would be effective.
The Court agrees with Judge Falk that “[i]t is impossible to proceed with the litigation
without the production of [the identity of Plaintiff’s alleged assailant], as well as other
information Defendants seek which the Court has ordered Plaintiff produce.” Plaintiff’s
objection does not address his non-compliance with this Court’s discovery orders. ECF
No. 104. The Court ADOPTS Judge Falk’s Report and Recommendation in full.
          B. Plaintiff’s Motion for Recusal
       Plaintiff renews his motion for recusal. A party may move for a judge’s recusal
under either 28 U.S.C. § 455 or 28 U.S.C. § 144. “The test for recusal under § 455(a) is
whether a reasonable person, with knowledge of all the facts, would conclude that the
judge’s impartiality might reasonably be questioned.” In re Kensington, 353 F.3d 211, 220
(3d Cir. 2003). Recusal motions pursuant to § 144 must include an affidavit stating
material facts with particularity which, if true, would lead a reasonable person to conclude
that the District Court harbored a special bias or prejudice toward the defendant. United
States v. Rashid, 593 F. App’x 132, 134–35 (3d Cir. 2014). Because Plaintiff does not
indicate which provision he is invoking, the Court will analyze his motion under both
sections.
        The motion fails under § 455 because the Court’s impartiality has not been
“reasonably questioned.” In re Kensington, 353 F.3d at 220. In the main, Plaintiff argues
that the Third Circuit’s remand in case No. 16-4259 justifies recusal. But “judicial rulings
alone almost never constitute a valid basis for a bias or partiality motion . . . . Almost
invariably, they are proper grounds for appeal, not for recusal.” United States v. Wecht,
484 F.3d 194, 218 (3d Cir. 2007) (citing Liteky v. United States, 510 U.S. 540, 555 (1994)).
In any case, due to the dearth of factual allegations in both the Complaint and Amended
Complaint, the Court is satisfied that a reasonable person would not be concerned about
the Court’s impartiality in dismissing this action. Lastly, Plaintiff has failed to submit a
certified or notarized affidavit pursuant to § 144. Because Plaintiff’s allegations are
inadequate under either § 455 or § 144, his motion to recuse is DENIED.
   IV.    CONCLUSION
      For the reasons set forth above, the Report and Recommendation, ECF No. 102, are
ADOPTED in full. Plaintiff’s Motion for Recusal, ECF No. 105, is DENIED. An
appropriate Order follows.

Date: December 22, 2020

                                                      /s/ William J. Martini
                                                    WILLIAM J. MARTINI, U.S.D.J.

                                             3
